PER CURIAM.
The petition for -writ of habeas corpus for belated appeal from the judgment and sentence in Escambia County Circuit case number 97-2851 CFA is granted. Upon issuance of the mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal if no previous notice has been filed. See Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
MINER, ALLEN and DAVIS, JJ., concur.